Citation Nr: 1712344	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-33 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a prostatectomy due to prostate cancer.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), as secondary to residuals of a prostatectomy due to prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, V.C., and O.C.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These matters were previously remanded by the Board for necessary development in April 2013 and March 2016.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in February 2013.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the necessity of additional delay, a remand is required.  The March 2016 remand instructed the AOJ to obtain the signed consent for the February 2007 prostatectomy and all subsequent surgeries conducted at the VAMCs in Durham and Fayetteville in 2007.  The consent form obtained was signed a month prior to the February 2007 prostatectomy, and indicated that the Veteran generally consented to "all medical treatments, procedures, examinations and tests necessary for [his] proper care," and would be asked to sign a specific consent for certain procedures and blood transfusions.  The physician who provided a July 2016 medical opinion found that the operating room (OR) record was reviewed but that the OR consent form was not available.  The consent form of record, per the physician, was a general consent form.  Therefore, there has not been substantial compliance with the March 2016 remand, and additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ should obtain the consent form specific to the February 2007 surgery and the subsequent surgeries.  If the OR consent form is not available, this fact should be noted in the record.

The March 2016 remand also instructed the AOJ to obtain the Veteran's private treatment records from Cape Fear Hospital pertaining to a June 2008 laser bladder neck incision surgery.  A June 2016 report of contact noted that Cape Fear stated there were no records from June 2008, and a new request with new dates of treatment listed is required for Cape Fear to provide records outside of June 2008.  In the interest of obtaining a complete record, an attempt should be made to obtain Cape Fear records from October 1995 to the present, in case the relevant surgery did not occur during June 2008.  Cape Fear records from prior to October 1995 are already associated with the claims file.

The Veteran contends that he developed a psychiatric disability as a result of the February 2007 prostatectomy and subsequent surgeries.  The psychiatric disability claim is thus intertwined with the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a prostatectomy due to prostate cancer.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the psychiatric disability claim must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the signed operating room (OR) consent for the February 2007 prostatectomy and all subsequent surgeries conducted at the VA Medical Centers (VAMCs) in Durham and Fayetteville in 2007, and associate them with the claims file.  Please be advised that the January 2007 consent form of record has been identified as a general consent form, not an OR consent form for surgery.  If an OR consent form is not available after reasonable efforts have been made, this fact must be noted in the claims file, and the Veteran must be notified and given the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After obtaining any required authorization, request records of the Veteran's treatment from Cape Fear Hospital from October 1995 to the present.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B).

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




